623 F.Supp.2d 139 (2009)
UNITED STATES of America
v.
Juan OCASIO, Defendant.
Cr. No. 07-10102-MLW.
United States District Court, D. Massachusetts.
June 4, 2009.
William H. Connolly, United States Attorney's Office, Boston, MA, for United States of America.
William W. Fick, Federal Defender's Office, District of Massachusetts, Boston, MA, Paul J. Garrity, Londonderry, NH, for Defendant.

ORDER
WOLF, District Judge.
The court has just received the government's June 4, 2009 "Dismissal of Juan Ocasio from all Counts of the Indictment." As the government recognizes, Federal Rule of Criminal Procedure 48(a) requires leave of court for a dismissal before trial. The government has not stated whether the proposed dismissal is intended to be with prejudice to any future state prosecution. Nor has the court been informed of whether defendant Juan Ocasio consents to the dismissal on the terms the government proposes. The court must consider these issues, and also whether the motion is "prompted by considerations clearly contrary to the public interest," in deciding whether to allow the government to dismiss the charges against Ocasio under Rule 48(a). Rinaldi v. United States, 434 U.S. 22, 30 n. 15, 98 S.Ct. 81, 54 L.Ed.2d 207 (1977).
Therefore, the proposed dismissal will be addressed at the outset of the hearing previously scheduled for June 5, 2009, at 9:30 a.m. As previously ordered, Drug Enforcement Special Agent Michael O'Shaughnessy shall be present to testify if necessary. If the government's statement that it is seeking dismissal in part because "information it learned of in May, 2009 fatally undermines the credibility of one of its essential witnesses" does not refer to Special Agent O'Shaughnessy, the referenced witness shall also be present if he or she is employed by the government.